              Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 1 of 8




                           , IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 20-1047

 STEVEN CARL CLAGGETT;
 DEVIN LANE CARLISLE,
 f/k/a DEVIN LANE CLAGGETT; AND
 STATE OF KANSAS EX REL. KANSAS
 DEPARTMENT OF REVENUE,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Brian D. Sheern, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Defendant Steven Carl Claggett may be served the Summons and a copy of

                          the Complaint at 940 Apollo, Liberal, KS 67901, within the jurisdiction of

                          this Court.

                b.        Defendant Devin Lane Carlisle, f/k/a Devin Lane Claggett, may be served

                          the Summons and a copy of the Complaint at 4201 Grande Drive, Amarillo,

                          TX 79108-6820. This Defendant may be considered within the jurisdiction

                          of the Court pursuant to the long-arm statute, K.S.A. § 60-308(b).
             Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 2 of 8




               c.      Defendant State of Kansas ex rel. Kansas Department of Revenue may be

                       served, pursuant to K.S.A. § 60-304(d)(5), by delivering the Summons and

                       a copy of the Complaint to the Kansas Attorney General, Derek K. Schmidt

                       at 120 SW 10th Ave., 2nd Floor,Topeka, Kansas 66612.

       3.      Defendant Steven Carl Claggett executed and delivered to Plaintiff United States,

acting through the Farm Service Agency, United States Department of Agriculture, a promissory

note on April 16, 2012, in the principal amount of $83,000.00, together with interest at the rate of

1.2500 percent (1.2500%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made an operating loan to Defendant Steven Carl Claggett, under the

Consolidated Farm and Rural Development Act of 1961 (CFRDA), pursuant to 7 U.S.C. § 1921,

et seq. A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      Defendant Steven Carl Claggett executed and delivered to Plaintiff United States,

acting through the Farm Service Agency, United States Department of Agriculture, a promissory

note on July 31, 2013, in the principal amount of $60,000.00, together with interest at the rate of

1.1250 percent (1.1250%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made an operating loan to Defendant Steven Carl Claggett, under the

Consolidated Farm and Rural Development Act of 1961 (CFRDA), pursuant to 7 U.S.C. § 1921,

et seq. A true and correct copy of the Promissory Note is attached as Exhibit B.

       5.      On August 30, 2013, to secure repayment of the indebtedness identified in

paragraphs 3 and 4 above, Defendants Steven Carl Claggett and Devin Lane Carlisle, f/k/a Devin

Lane Claggett, executed and delivered a security interest in the form of a real estate mortgage upon

real property located in Stevens County, Kansas, within the jurisdiction of this Court, described as

follows:



                                                 2
             Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 3 of 8




               SURFACE AND WATER RIGHTS ONLY in and to:

               West Half of the Southeast Quarter (W/2 of SE/4) of Section Thirty-
               one (31), Township Thirty-four (34) South, Range Thirty-seven (37)
               West of the 6th P.M., Stevens County, Kansas.

This real estate mortgage was filed on September 23, 2013, in the office of the Register of Deeds

of Stevens County, Kansas, in Book 288 at Page 36. A true and correct copy of the Mortgage is

attached as Exhibit C.

       6.      Defendant Steven Carl Claggett executed and delivered to Plaintiff United States,

acting through the Farm Service Agency, United States Department of Agriculture, a promissory

note on June 14, 2012, in the principal amount of $260,000.00, together with interest at the rate of

3.3750 percent (3.3750%) per annum on the unpaid balance. As consideration for this note,

Plaintiff United States made a Farm Ownership loan to Defendant Steven Carl Claggett, under the

Consolidated Farm and Rural Development Act of 1961 (CFRDA), pursuant to 7 U.S.C. § 1921,

et seq. A true and correct copy of the Promissory Note is attached as Exhibit D.

       7.      On June 14, 2012, to secure repayment of the indebtedness identified in paragraph

6 above, Defendant Steven Carl Claggett, executed and delivered a purchase-money security

interest in the form of a real estate mortgage upon real property located in Stevens County, Kansas,

within the jurisdiction of this Court, described as follows:

               SURFACE AND WATER RIGHTS ONLY in and to:

               West Half of the Southeast Quarter (W/2 of SE/4) of Section Thirty-
               one (31), Township Thirty-four (34) South, Range Thirty-seven (37)
               West of the 6th P.M., Stevens County, Kansas.

This real estate mortgage was filed on June 14, 2012, in the office of the Register of Deeds of

Stevens County, Kansas, in Book 278 at Page 324. A true and correct copy of the Mortgage is

attached as Exhibit E.



                                                  3
              Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 4 of 8




       8.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B, C, D and E.

       9.      Defendant Steven Carl Claggett failed to pay installments of principal and interest

when due in violation of the liability and security documents set out above. Plaintiff United States

elected to exercise its option to declare the entire unpaid principal balance plus interest to be

immediately due and payable and made demand for these amounts.

       10.     The amount due on the promissory notes is principal in the amount of $290,186.73

(including unpaid principal of $289,126.73, real estate appraisal of $650.00, agency title report

fees of $400.00 and Secretary of State lien search fee of $10.00) as of January 24, 2020; plus

interest in the amount of $36,910.41 (including interest on principal of $36,865.88 and interest on

advances of $44.53) accrued to January 24, 2020; plus interest accruing thereafter at the daily rate

of $24.2746 (including daily interest on principal of $24.0434) to the date of judgment; plus

administrative costs of $255.00 (including lis pendens filing fee of $5.00 and title report fees of

$250.00) pursuant to the promissory notes and mortgages; plus filing fees in the amount of $400.00

allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.

§ 1961; plus court costs and the costs of this action presently and in the future incurred.

       11.     No other action has been brought to recover these sums.

       12.     Plaintiff United States has completed all loan servicing requirements of the

Consolidated Farm and Rural Development Act of 1961 (CFRDA) (7 U.S.C. § 1981d, et seq.) and

implementing rules and regulations.

       13.     The following Defendants may claim an interest in the real property:




                                                  4
             Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 5 of 8




                 a.     Defendant Devin Lane Carlisle, f/k/a Devin Lane Claggett, may claim a

                        marital interest in the real property as a signatory to the mortgage

                        referenced above.

                 b.     Defendant State of Kansas ex rel. Kansas Department of Revenue may

                        claim an interest in the real estate pursuant to State tax warrant filed 5/23/16

                        in the amount of $1,721.71 for tax periods 2013 and 2014.

       14.       The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

       15.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       Plaintiff United States demands in rem judgment of foreclosure and in personam judgment

against Defendant Steven Carl Claggett in the amount of of $290,186.73 (including unpaid

principal of $289,126.73, real estate appraisal of $650.00, agency title report fees of $400.00 and

Secretary of State lien search fee of $10.00) as of January 24, 2020; plus interest in the amount of

$36,910.41 (including interest on principal of $36,865.88 and interest on advances of $44.53)

accrued to January 24, 2020; plus interest accruing thereafter at the daily rate of $24.2746

(including daily interest on principal of $24.0434) to the date of judgment; plus administrative

costs of $255.00 (including lis pendens filing fee of $5.00 and title report fees of $250.00) pursuant

to the promissory notes and mortgages; plus filing fees in the amount of $400.00 allowed pursuant

to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus

court costs and the costs of this action presently and in the future incurred.

       Plaintiff United States further demands that its Mortgages be declared first and prior liens

on the real property and that such advances as Plaintiff United States may be authorized and



                                                   5
                Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 6 of 8




required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as first and prior liens on

the security.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgages on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale with no

right of redemption in any party, and that the sale be subject to any unpaid real estate taxes, special

assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                 (2)   The costs of this action and the foreclosure sale;

                 (3)   The interest accruing on Plaintiff United States= in personam
                       judgment against Defendant Steven Carl Claggett;

                 (4)   Plaintiff United States= in personam judgment against Defendant
                       Steven Carl Claggett; and,

                 (5)   Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.



                                                  6
             Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 7 of 8




       Plaintiff United States further demands that in the event the judgment is not satisfied from

the proceeds of the sale, that it be granted judgment against Defendant Steven Carl Claggett for

any deficiency that exists after crediting the proceeds, together with interest accruing at the legal

judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Brian D. Sheern
                                                      BRIAN D. SHEERN
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 21479
                                                      1200 Epic Center
                                                      301 N. Main
                                                      Wichita, Kansas 67202
                                                      PH: (316) 269-6481
                                                      FX: (316) 269-6484
                                                      Email: brian.sheern@usdoj.gov
                                                      Attorneys for the Plaintiff




                                                 7
             Case 6:20-cv-01047 Document 1 Filed 02/18/20 Page 8 of 8




                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.

                                                     s/ Brian D. Sheern
                                                     BRIAN D. SHEERN
                                                     Assistant United States Attorney




                                                8
                                         Case 6:20-cv-01047 Document 1-1 Filed 02/18/20 Page 1 of 4




                                                                                                                                Form Approved - OMB No. 0560-0237
 rhis form Is available electronically.                                                                    (See Page 3 for Privacy Act and Public Burden Statements.)
  FSA-2026                                                                    U.S. DEPARTMENT OF AGRICULTURE                                                Position 2
  (09-07-10)                                                                                Farm Service Agency

                                                                                      PROMISSORY NOTE
 1. Narne                                                  1                                          2. State                                                 3. County
  STEVEN CARL CLAGGETT                                                                                KANSAS                                                   STEVENS
 4, Case Number                                     5. Fund Code                                      6. Loan Number                                           7. Date
 18-095-440942028                                   44                                                02                                                                     APRIL 16, 2012

 8. TYPE OF ASSISTANCE                                                                               9. ACTION REQUIRING PROMISSORY NOTE:
 OL-BF- 7YR OL
                                                                                                      III Initial loan .                 El Conservation easement                     0 Deferred payments

                                                                                                     0     Consolidation                 El Rescheduling                              ill Debt write down

                                                                                                     I     Subsequent loan               LI Reamortization

 10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
 United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
 its office in (a)   607 E 11.111 , HUGOTON, KANSAS 67951                          or at such other place as the Government may later
 designate in writing, the principal sum of (b) EIGHTY-THREE THOUSAND AND NO/10Q
                                                dollars (c) ($ 83 , 000.00                                           , plus interest on
 the unpaid principal balance at the RATE of        ONE AND ONE-FOURTH
 percent (a) 1.25              %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
 CHANGE THE RATE Ole INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
 notice by mail to the borrower's last lmown address. The new interest rate shall not exceed the highest rate established in the
 Government's regulations for the type of loan indicated in Item 8.

 11. Principal and interest shall be paid in (a) 7
 installments as indicated below, except as modified by a different rate of interest on or before the following dates:
      (b) Installment amount                                         (c) Due Date                                  (b) Installment amount                                        (c) Due Date
 $ 12,458.00                                                   MARCH 1, 2013                                  $ N/A
 $ N/A                                                                                                        $ N/A
 $ N/A                                                                                                        $ N/A
 $ N/A                                                                                                        $ N/A

and (d) $ J.,458.00                thereafter on the (e)     i                          of each 09 MARCH                   until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g)      7                             years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.
12.If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.
The Us, Department of Agriculture (USDA) prohibits discrimination In all of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sox, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic Information, reprisal, or because aY or part of an individuefis income is derived from any public assistance program. (Not
all prohibited bases apply to all programs) Persons with disabilities who ieguire alternative means for communication of program Information (Braille, large print, audiotape, etc.) should contact USDA's
TARGET Center at (202) 720.2600 (voice and TOO), To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
independence Avenue, S.W., Stop 9410, Washington, DC 20250-9410, or call toll-free at (866) 632-9992 (English) or (800)877-8339 (TOO) or (866)377-8642 (English Federal-relay)or (800) 845-6136
(Spanish Federal-relay), USDA is an equal opportunity provider and employer.



Initial < <                        Date                                                                                                                                     EXHIBIT


                                                                                                                                                                                 A
                         Case 6:20-cv-01047 Document 1-1 Filed 02/18/20 Page 2 of 4




 FSA-2026 (09-07-10)                                                                                                           Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refmanced in whole or in part with the loan evidenced by this Dote shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

                            (b)                (0)                                               (0)                        LAST INSTALL
  FUND CODE/                                                       DATE
                       FACE AMOUNT        INTEREST RATE                                  ORIGINAL BORROWER                      DUE
   LOAN NO.                                                    allut-DD-YYYY)
                            .                                                                                               (MM-DD-YYYY)

                   $                                   %

                                                                                                          ,
                   $                                   %


                   $                                   %

                   $                                   %


                   $                                   %

                   $                                   %


                   $                                   %




18. Security instruments taken in connection with the loans evidenced by'these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan,




Initial                    Date
                         Case 6:20-cv-01047 Document 1-1 Filed 02/18/20 Page 3 of 4




FSA-2028 (09-07-10)                                                                                                                        Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural conunodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay whendhie        debtevidincd'bythis note or perform any covenant of Agreement under this note shell constitute
DEFAULT under this and any &lid iiiStrinnent evidencing a debt Of the BorroWer owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable,

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note,

23, Presentment, protest, and notice are waived,




    V N CARL CLAGGETT -




1148 ROAD F
HUGOTON, KS            67951




NcTE       The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a as arnandecl). The etithority for requesting
           the Information Identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 at. seq.). The
           information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees,
           The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
           nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
           Routine Uses identified in the System of Records Notice for USDAYFSA-14, Applicant/Borrower. Providing the requested information is
           voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
           and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes May be applicable to the Information provided.

            According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor; and a person is not required to respond to, a
           collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
           0560-0237, The time required to complete this Information collection Is estimated to average 20 minutes per response, including the time
           for reviewing instructions, searching existing data sources, gathering and maintaining the data needed,, and completing and reviewing the
           collection of information, riEruON THIS'COMPLETED FORM TO YOUR COUNTY FSA OFFICE.
                           Case 6:20-cv-01047 Document 1-1 Filed 02/18/20 Page 4 of 4



 This form Is available eioc&onlcally.                                                                                    Form         ad     OMB No. 0 60, 0233
 FSA-2501                                               •   U.S. DEPARTMENT OF AGRICULTURE                                                             Position 2
 (07-25-12)                                                         Farm Service Agency

                        ADDENDUM TO THE PROMISSORY NOTE OR ASSUMPTION AGREEMENT
                                   FOR THE DISASTER SET-ASIDE PROGRAM
 1. Name                                                                                                           2. Full Case Number (ST/C0/9 digits)
   STEVEN CARL CLAGGETT                                                                                              18        -095     -0    440942028

 3. Promissory Note or Assumption Agreement:
 A. Fund Code                             B. Loan Number                           C. Date                                   D. Amount
   44                                      02                                       04/16/2012                                   $83,000.00
                                           _

   .    This addendum amends the above-described promissory note or assumption agreement to set forth the terms and conditions for
        set-aside of the installment described below:

        A.     Disaster Designation Number:                    53641

        B.    Date ofInstallment being Set-aside:              03/01/2014
                                                                                                                                                        .
                                                                     ,
        C.     Amount ofInstalIment       Set-aside:        $ 12,458 .00                                                                                     .
        Any principal amount set-aside will continue to accrue interest at the same rate being charged the non-set-aside portion of the
        note,                                                    ,
        This addendum does not change any of the terms or conditions of the promissory note or assumption agreement.

        The undersigned borrower and any cosigners hereby agree to pay the installment being set-aside, plus any accrued interest on the
        principal amount set-aside, on or before the final due date of the loan, as set forth on the note or assumption agreement being
        amended.

        If the promissory note or assumption agreement is later restructured through primary loan servicing, the addendum will
        automatically be considered cancelled and the amount set-aside will be included in the total debt restructured,

 5A. Borrower Name -                                                   i. Signature                                                 50. Date
Steven Carl Claggett
                                                                                                            ;715       ----
                                                                       ..,11°10                            4                          6'     . /0 2• ,-- /   /
 6A. Borrower Name                                                     B. Signature                                                6C. Date


7A, Borrower Name                                                    7B. Signature                                                 7C. Date


8A. Borrower Name                                                    8B. Signature                                                 8C. Date


NOTE:        The following statement Is made in accordance with the Privacy Act of 1974 (5 USC 552a - as amended), The authority for requesting the
             information Identified on this form is 7 CFR Part 761 and the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 at.
             seq.). The Information will be used to amend an existing promissory note or assumption agreement and set forth the terms and conditions
             for borrowers participating in the Disaster Set-Aside Program. The information collected on this form may be disclosed to other Federal,
             State, Local government agencies, Tribal agencies, and nongovernmental entities that have been authorized access to the information by
             statute or regulation and/or as described in applicable Routine Uses identified in the System of Records Notice for USDA/FSA-14,
             Applicant/Borrower and USDA/FSA-16, Graduation File, Providing the requested information is voluntary. However, failure to furnish the
             requested Information will result In a determination of ineligibility to amend an existing promissory note or assumption agreement and set
             forth the terms and conditions for borrowers participating in the Disaster Set-Aside Program,

              According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
              collection of information unless It displays a valid OMB control number. The valid OMB control number for this information collection is
             0560-0233. The time required to complete this Information collection Is estimated to average 15 minutes per response, including the time for
             reviewing instructions. The provisions of appropriate criminal and civil fraud, privacy, and other statutes may be applicable to the information
             provided. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE,
me Lq.s p epailment           gr u ure (tJSD,4)-prbhihlts drscr m na on in:al o Its prograrns and actIvitles'on the basis of race, color, na,. uOnal origin, age,
disability, and where applicable, sex, marital status, familial status, parental status, religion, sexual orientation, political beliefs, genetic Informal Ion
reprisal, or because all or pad of en Individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs)
Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotapo, etc.) should contact
USDA's TARGET Center at (202).720.-2600 (voice and TDD), To hie a complaint of discrimination, write to USDA Assistant Secretary for Civil Righta,
Office of the Assistant Secretary for Civil Rights, 1490 Independence Avenue, SW., Stop 9410, Washington, DC 20250-9410, or call loll-free at (866)
632-9992 (English) or (800) 877-8369 (TOO) or (866) 377-$642 (English Federal-relay) or (800) 845,6136 (Spanish Federal relay) USDA Is an equal
opportunity provider and employer.
                                      Case 6:20-cv-01047 Document 1-2 Filed 02/18/20 Page 1 of 3




                                                                                                                                    Form Approved - OMB No, 0560-0237
                                                                                                   :See Page 3 for Privacy Act and Paperwork Reduction Act Statements.)
FSA-2026                                                                    U.S. DEPARTMENT OF AGRICULTURE                                                    Position 2
(12-05-12)                                                                          Farm Service Agency

                                                                                    PROMISSORY NOTE
1. Name                                                  i                                      ,   2. State                                                 3. County
Steven Carl Claggett.                                                                               Kansas                                                   Stevens
4. Case Number                                    5. Fund Code                                      6. Loan Number                                           7. Date
18-095-440942028                                  44                                                                                                                           July 31, 2013
                                                                                                                               06
8. TYPE OF ASSISTANCE                                                                               9. ACTION REQUIRING PROMISSORY NOTE:
D-OL-7 Yr.
                                                                                                                Initial loan            E Conservation easement                           Deferred payments

                                                                                                     Z          Consolidation                 Rescheduling                           111 Debt write down

                                                                                                     n          Subsequent loan         I     Reamortization


10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America, acting throngh the Farm Service Agency, United States Department of Agriculture ("Government"), or its
 assigns, at its office in (a)   607 E. 11" Hugoton, KS. '67951                    or at such other place as the Government may later
designate in writing, the principal sum of (b) SIXTY THOUSAND DOLLARS AND NO/100
                                               dollars (C) ($ 60,000.00                                             , plus interest on
the unpaid principal balance at the RATE of (d) ONE AND ONE-EIGHTH
percent (e) 1.125              %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address, The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in (a) 7
installments as indicated below, except as modified by a different rate of interest on or before the following dates
      (b) Installment amount                                        (c) Due Date                                       (b) Installment amount                                    (c) Due Date
$ 8,962.00                                                   DECEMBER 1, 2013                                        $ N/A
$ NIA                                                                                                                $ NiA                                                 .
$ N/A                                                                                                                $ N/A
$ N/A                                                                                                                $ N/A

and (d) $ 8,962.00                 thereafter on the (e) l at of DECEMBER               of each (fi YEAR                   until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) 7                                  years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.
12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance ftom the actual date
disbursed.
The U.S, Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because all or pad of an individual's income is derived from any public assistance program. (Not
all prohibited bases apply to all programs) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, eta) should contact USDA's
TARGET Center at (202)720-2600 (voice and TOO). To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secrete(); for Civil Rights, 1400
Independence Avenue, SW, Stop 9410, Washington, DC 20250-9410, or calf toll-free at (866)632-9992 (English) or (800)877-8339 (TOO) or (866) 377-6642 (English Federal-relay)or (800)845-6136
(Spanish Federal-relay). USDA is en equal opportunity provider and employer.


                                                                                                                                                                                EXHIBIT
Initial                             Date
                                                                                                         omot•••-,



                                                                  )'                                     •
                                                                                                                                                                                     B
                        Case 6:20-cv-01047 Document 1-2 Filed 02/18/20 Page 2 of 3


                         instructions        THIS Gum,
           for teviewinginfoemation. ReTtIRN
           collection,of
                                                                                                                              PD.Ejld 2 Of


13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

      (a)                                                          (d)                                                           (f)
                            (b)               (c)                 DATE                           (e)                       LAST INSTALL.
  FUND CODE/           FACE AMOUNT       INTEREST RATE                                   ORIGINAL BORROWER                     DUE
   LOAN NO,                                                   (MM-DD-YYYY)
                                                                                                                            (MM-DD-YYYY)

44-01                   4a,000.00          1.25          %      4-16-12         Steven Carl Claggett                          4-16-13

44-05              $    42,000.00          1.125         IA    10-10-12         Steven Carl Claggett                         10-10-19

                   $                                     °A

                   $                                     %

                   $                                     %

                   $                                     %

                   $                                     %



18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or rearnortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock, The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.




Initial                     Date
                           Case 6:20-cv-01047 Document 1-2 Filed 02/18/20 Page 3 of 3




  FSA-2026 (12-05-12)                                                                                                                         Page 3 of 3

  20, The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
  will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
  provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

  21. Failure to pay when due any ciebt evideneed by this note or perform any covenant of agreementunder this note shall constitute
  DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
  relating to such debt; and default under any such other instrument shall constitute default under this note, Upon such default, the
  Government at its option may declare all or any part of any such indebtedness immediately due and payable.

  22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
  Development Act and for the type of loan as indicated in Item 8, This note shall be subject to the present regulations of the
  Government and to its future regulations not inconsistent with the express provisions of this note,

  23, Presentment, protest, and notice are waived,

  Signature(s) As Described In State Supplement:




  S'1 EVEW CARL CLAGGE


  1148 ROAD F
  HUGOTON, KS 67951




 NOTE:         The following statement is Made In accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended): The authority for requesting
              the information identified on this form Is the Consofidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et seq.). The
              information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees.
              The information collected on this form may be disclosed to other Federal) State, and local government agencies, Tribal agencies, and
              nongovernmental entities that have been authorized access to the Information by statute or regulation and/or as described in the applicable
              Routine Uses identified in the System of Records Notice for USDA/FSA-14, ApplicarWBorrower. Providing the requested information Is
              voluntary. However, failure to furnish the requested information may result In a denial for loans and loan guarantees, and servicing of loans
              and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

               According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
              collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection Is
              0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
              for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
              collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OPFICE,



 13. Any,amotint
 loan or Otherwise advanced or expehded
                                             by the 00
eVidelle0d by this expended under the feints          YeritnI8ill for the
debt evidenced     no     at thc optiOn         °fatty                    collection of this                                                Page 2 of 3
                by this ,in                            secnri(y.kgreernent
                                        of the;GtivormilAr"                                  note or to pre'servp
                                                                             OrotnFq.    i*--"---
                          Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 1 of 6




                                                                                                    STATE Or KANSAS                      SS
                                                                  OIVIII7;                          COUNTY OV STEVCN1
                                                                                                    111131iltitrimm1 tetzs Clal for mord oat-110:A
                                                             Ilaof
                                                            1 (I S 1E4 L,                           thlp      t'',".p:',,r,hke        AU. 20 ;9
                                                            • -,•§N,         ' 4                                                  Cull) recolcii Its
                                                            ( 1 .."..        ..„,
                                                                                                          3t0 el MO Dip 11130 24190:
                                                                ‘1. 1761JW;r1
                                                                     "illfMtIM7                       (134w qL01.4610PN) on1111
                                                                                                                            r
                                                                                                          fideuibta of vow*

                                                                                                         5.toK                  Itfiv .Y144


                                                                          Position 5                                 Form Approved - OMB No. 0560-0237
                                                                                                   (See Page 5/or Privacy Act and Public Burdon Slatements)
FSA-20i9 KS
(11-04-08)j
                                               UNITED STATES DEPARTMENT OF AGRICULTURE
                                                            Farm Service Agency

                                                       MORTGAGE FOR KANSAS

THIS M9RTGAGE ("instrument") is made on         August 30 ,  , 20 13                              . The mortgagor is
SteveniC. Claggett and Devin L. Claggett, husband and wife
("Borrov'yer") whose mailing address is 1148 Road F
         ,                                                                          . This instrument is given to the United
         ,                              Mc:tot:on, KS. 67951
States of America, acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at
607 E , 11" 'I-tugoton, Ks. 67951
This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively
called "note"), which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Government, and
authorial acceleration of the entire debt upon any default:
                                                                 Annual Rate                Due Date of Final
          Date of Instrument              Principal Amount                          of Interest                  Installment

          July 31, 2013                     $60,000.00                               1.125%                 July 31, 2020
          April 16, 2012                    $83,000.00                                1.25%                 April 16, 2019




(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government regulations and the note.)

By execution of this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.

This instrument secures to the Government (I) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. * 2001; (3) payment of all advances and expenditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In considl-ation of any loan made by the Government pursuant to the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 et.m. as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to the Government the following described property situated in the
State of Kansas, County or Counties of    STEVENS
                                                  See attached Exhibit A for legal description.


Initial          date                                                                                  FSA-2029 KS (11-04-08) Page 1 of 6


                                                                                    EXHIBIT
                                                                                                                           Xr12 8 0      zoo-

                                                                                        C
                           Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 2 of 6




together witivall rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements,. fixtures, hereditaments,
appurtena tees, and improvetnents now or later attached thereto, the rents, issue's and profits,thereof, revenues and income therefrom, all water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Borrower!by Virtue of any sale, lease, traesler, or condemnation of
any part thereof or interest therein (collectively called the property"). This instrument constitutes a security agreement and financing statement
under the uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
limited tolproceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property.

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:
           1. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument.
           2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by Government regulations.
            . Application of payments. Unless applicable law or Government's regulations provide otherwise, all payments received by the
Governm nt shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (e) 16 principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, Or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become dile and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guarantie and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower !authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt whether due or not. The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government, In the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement.

Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents, Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.
            0. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and, at
its requesti, deliver such policies to the Government. If property is located in a designated flood hazard area, Burrower also shall keep property
insured as required by 42 U.S.C. § 4001 et, se_q. and Government regulations, All insurance policies and renewals shall include a standard mortgagee
clause.
            7. Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
hazard insurance preminms, and costs of repair, maintenance, and Improvements. All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Government determines.
            8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance, with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instrumentS, attorneys' fees, trustees' fees, court costs, and
expenses of advertising, selling, and conveying the property.
            p, Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.




Initial         date   JLi       14:72                                                                              FSA-2029 KS (11-04-08) Page 2 of 6
                           Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 3 of 6




                 10, Repair and operation of property. Borrower shall (a) maintain improvements in good repair; (b) make repairs required by the
   GoVerinn lit; ,(0) Comply with all farm conservation practices and farm management' plans required by the Government; mid d) operate the property
   In asood and liusbandlike manner,' Borrower shall nut (e) abandon the property; (0 cause or.permit waste, lessening or impairment of the Property;
 , Or (g) cutt.remOVO,Or leaSe]anytiropr, ittool, oil; gas, coal, or other minerals withont the written consent Odle Government, except as necessary
   for ordinary domestic purposes.
                 11. Legal compliance. Borrower shall comply with all laws, ordinances, and regulations tiffeeting the prOnerty.
                 12. Ti anSfer or encumbrance Of property. Exeept as provided, by Government regulations, the 13orrowerShall not lease, assign, sell,
   transferi or enOrminer,,VcilUntarily'Or titherWise, any of the property Without the written consent of the Government, The Government may grant
   Consents, partial releasessubordinations, and sittisfactions in accordance with Government regulations.
                 13, Inspection. At all rtisonabletimes thekloveriiiiient May inspect the property to ascertain whether the covenants and agreements
 ;eel-dinned in this higtehttiiii.:4-r0 Dot* perfotoe4,,
                114; 11004004:oboaneo: Borrower 040 not cattSo or perinit the presence, use, disposal, storage, or release of any hazardous
   substances on in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of Strati quantities of
   hazartionS substances that are generally f6e.iighized to be appropriate to nortnal:use and maintenance Of the prOperty. BorrOWer covenants that
   Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
   else to do, anything affecting the property that is iu Vialtition of anyfederal, State, Or local .erivironniental law or regulation, Boi•rower shall 'promptly
: give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory ageney'or private
   party invidvingthe property and any hazardous substance or environmental law or regulation'of which Borrower has actual knowledge. 11•13orrower
    Icarus, ori is notified by any goVenimental or regulatory authority,. that any removal or other remediation of any hazardous substance affecting the
   property s necessaiy, Borrower shall promptly: take all liccesstiry remedial actions in accordanCe Wiill applictble environmental law and regulations
   As used in this paragraph, "Iinzardons:substinices" pee those substances defined as toxic or havardous substances by 'environmental law and the
    fel1OW10 substances: gasoline, kerosene, other thtinmable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, Materials,.
   Optitainiiq aShestos pr formaldehyde, and radioactive materials, As used in this paragraph, Henviromnental law" means Federal ItiWs'and regulations
   and laws          regulations of the jurisdiction where the property is located that relate to health, safely Or epVironnienttil protection.,
                 15. Adjustment; release; waiver; forbearance In accordance with Poyermnentregulfitions, the Government may. (a) adjust the Interest
   rate, payMent, terms or Exitance duo on the loan, (h) increase the tnortgage.by an amount equal to deferred interest on the outstanding pi indipal
   baltinee, •,(e) extend or defer the maturity ol; and renew and reschedule the payments on the note., (d) release any party who is litible under the note
   from I iabllity to the Government, (e) release portions Of the property and subordinate its lien, and (f) waive any other of its rights under this
   instftimeM, /.‘iiy and all audits can and will be done Without affecting the lien or the priority (Willis instrument or Borrower'slitibility to the,
   Government (or payment or the note secured by this instrument unless the Government providi s. otherwise in writing. HOWEVER, any forbettratice,
   by       WVernment - whether once or often - in exercising tiny right or remedy under this instrtiment, or ,otherwise afibrded by applicable,law, shall
   not be a xktaiver of or preclude the exercise of any such right or remedy.,
                 16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
   credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
   for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
   enoperatiiVe lending agency in connection with such loam
              ' 17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
   Governinent's good faith judgment could result In forfeitore'tif the properly or Otherwise -materially iinpairthe lien created by this instrument or the
   Government's security interest::: BerroWer may pore suelvciefault by causing the action Qepivcceding to be dismissed with a ruling that precludes
   forfeiture of the Borrower's interest in the property erlOther material impairment of the lien ereated by this security instrument or the Government's
   security interest.
              118.: False statement Borrower also shall be in defatilt if Borrower, during the loan application process, gave materially false or inaccurate
   infOrimitiot or Staternent_Sto the Government (or failed to provide the Government with any material information) in connection with the loan
   evidenced by the note.
               I 19. Cross collateralization. Default under this instrument shall constitute default under any other security instrument held by the
   Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument.
                 20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
   purpose,chat will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
 :prOVided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation.
                 21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
   repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
   obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona tide offer,
   refuse to hegOtiate' for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
:religion, sex, national origin, disability, taMiliaistatus or age, and (IO'BorroNver recogniiOnS illegto '1.trid Itereby'diselaims, 04 ,wiil not comply with
   or intent,it to enlbrce any restrictive coveinintS On the dwelling relating, to race, color, religion, sex, national origin, disability, familial status or age.
                 22. Notices. Notices given under this instrument shall be sent by certified midi unless otheivise required by law. Such notices shall be
  lac:Wits-tied, unless anituntil some other address is designated in it notice, in the,ceSe of the Government to the State-Executive Director Of the Farm
'Service Agency, at 3600 Anderson Ave.,: Manhattan, Kansas 66503, and in the ease, 'Of_Borrowerat the address shown ir the Government's Finance
  Office recorda (which normally will be the same as the mailing address shown above).
        1.

                  date                                                                                       FSA-2029 KS (11-04-08) Page 3 of 6
                       Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 4 of 6




            23. Governing law; severability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. This instrument shall be
subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof.
All powers and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies
provided in this instrument are cumulative to remedies provided by law.
            24, Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
this instrument but does not execute the note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
without that Borrower's consent.
            25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
such conveyance.
            26, Time is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:
           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law, and (e) enforce
any and all other rights and remedies provided herein or by present or future law,
           28. State law. Borrower agrees that the Government will not be bound by any present or future State laws (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.
           29. Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument. Upon default, the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
the rents with any other funds. Any amounts collected shall be applied at the Government's discretion first to costs of managing, protecting and
preserving the property, and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
note. Borrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice, Borrower will endorse and deliver to
the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment.
           30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment of (a)
costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by law or a competent court to be so paid,
(c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law or a
competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government, and (I) any balance to Borrower. If
the Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the
purchase price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




       6
Initial        date                                                                                   ESA-2029 KS (11-04-08) Page 4 of 6
                           Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 5 of 6




By signirig below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrowei and
roe rd d with this inStr   '1.


    V      C. 'CLIC T
                                             (SEAW                                                                                        (SEAL)
DEVIN L       CLAGGETT




                                                                  ACKNOWLEDGMENTS
STATE OF KANSAS
                                                          ss.         (Individual)
COUNTY OF STEVENS

On this   Ii           day of                  , 2013       , before me personally appeared      ETEvEN C. CLAGGETT and DEVIN 1,.
CLAGGE1rT husband and w e               ,to be known to me to be the same person(s) whose name is subscribed to the foregoing instrument, and
acknowledged that (he or she) signed and delivered the instrument as (his or her) free and voluntary act, for the uses and purposes set forth.

My commission expires:
 1-16-14
                                    1=1,_     MARILYN A. MARTIN
                                       DUO Notary Public - State of Kansas                                NOTARY PUBLIC
                                   1/4MY 'Appt. Expires



 NOTE;       The following statements are made in accordance with the Privacy Act of 1974(5 U.S.C. 552a): the Farm Service Agency (FSA) is
             authorized by the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et. seq.), or other Acts, and the regulations
             promulgated thereunder, to solicit the Information requested on Its application forms. The Information requested is necessary for FSA to
             determine eligibility for credit or other financial assistance, service your loan, and conduct statistical analyses. Supplied information may be
             furnished to other Department of Agriculture agencies, the Internal Revenue Service, the Department of Justice or other law enforcement
             agencies, the Department of Defense, the Department of Housing and Urban Development, the Department of Labor, the United States
             Postal Service, or other Federal, State, or local agencies as required or permitted by law. In addition, information may be referred to
             Interested parties under the Freedom of Information Act, to financial consultants, advisors, lending institUtions, packagers, agents, and
             private or commercial credit sources, to collection or servicing contractors, to credit reporting agencies, to private attorneys under contract
             with FSA or the Department of Justice, to business firms in the trade area that buy chattel or crops or sell them for commission, to Members
             of Congress or Congressional staff members, or to courts or adjudicative bodies. Disclosure of the Information requested Is voluntary.
             However, failure to disclose certain items of information requested, including Social Security Number or Federal Tax Identification Number,
             may result in a delay in the processing of an application or its rejection.

             According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
             collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection Is
             0560-0237. The time required to complete this Information collection is estimated to average 30 minutes per response, including the time
             for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
             collection of Information.

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age,
disability, and where applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs,
reprisal, or because all or part of an individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs.)
Persons with disabilities who require alternative means for communication of program Information (Braille, large print, audiotape, etc.) should contact
USDA's TARGET Center at (202) 720-2600 (voice and TDD). To file a complaint of discrimination, write to USDA, Director, Office of Civil Rights, 1400
Independence Avenue, S.W„ Washington, D.C. 20250-9410, or call (800) 795-3272 (voice) or (202) 720-6382 (TDD). USDA is an equal opportunity
provider and employer.




Note: Page 6 of 6 applies to entities only and will not be recorded for individuals.


                                                                                                                       FSA-2029 KS (11-04-08) Page 5 of 6
       Case 6:20-cv-01047 Document 1-3 Filed 02/18/20 Page 6 of 6




             UNITED STATES DEPARTMENT OF AGRICULTURE
                          Farm Service Agency

                             Exhibit A, Legal Description
               Attached to Form FSA-2029 KS, Mortgage for Kansas

                     Steven C. Claggett & Devin L. Claggett

Legal Description:

SURFACE AND WATER RIGHTS ONLY in and to:

West Half of the Southeast Quarter (W/2 of SE/4) of Section Thirty-one (31),
                                                                       th
Township Thirty-four (34) South, Range Thirty-seven (37) West of the 6 P.M.
Stevens County, Kansas




                                                         Initial

                                                         Initial L   DO   Date gi I I /
                                        Case 6:20-cv-01047 Document 1-4 Filed 02/18/20 Page 1 of 4



                                                                                                                                Form Approved - OMB No. 0560-0237
 ['his form is available electronically.                                                                   (See Page 3 for Privacy Act and Public Burden Statetnenta.)
  FSA-2026                                                                    U.S. DEPARTMENT OF AGRICULTURE                                                Position 2
 (09-07-10)                                                                           Farm Service Agency


                                                                                      PROMISSORY NOTE
 1. Name                                                   I                                          2. State                                                 3, County
 Steven Carl Claggett                                                                                 Kansas                                                   Stevens
 4. Case Number                                     5. Fund Code                                      6. Loan Number                                           7. Date
 18-095-440942028                                   41                                                03                                                                       June 14, 2012

 8. TYPE OF ASSISTANCE                                                                                9. ACTION REQUIRING PROMISSORY NOTE:
 FO-BF- REG
                                                                                                         1 initial loan                   El Conservation easement                          Deferred payments
                                                                                       ,
                                                                                                     .0 Consolidation .                         Rescheduling                                Debt write down

                                                                                                      El Subsequent loan                  ElReamortization


 10. FOR VALUE RECEIVED, the undersigned borrower, and any cosigners jointly and severally promise to pay to the order of the
 United States of America Depai Intent of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
 its office in (a)   607 E 11th Hugot on , KS, 67951               •               or at such other place as the Government may later
 designate in writing, the principal sum of (b) TWO HUNDRED SIXTY THOUSAND DOLLARS AND NO/100
                                                dollars (c) ($ 260,000.00                                            , plus interest on
 the unpaid principal balance at the RATE of (d) THREE AND THREE-EIGHTHS
 percent (e) 3.375             %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
 CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
 notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
 Government's regulations for the type of loan indicated in Item 8.

 11. Principal and interest shall be paid in (a)40
 installments as indicated below, except as modified by a different rate of interest on or before the following dates:
      (b) Installment amount                                         (c) Due Date                                  (b) Installment amount                                         (c) Due Date
 $ 11,941.00                                                    MARCH 1, 2013                                 $ N/A
 $ N/A                                                                                                        $ N/A
$ N/A                                                                                                         $ N/A
$ N/A                                                                                                         $ N/A

and (d) $ 11,941.00                thereafter on the (e) 1.E' OF MARCH                 of each 0    YEAR                  until the
principal and interest are fully paid except that the fmal installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) 40                                years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.
12.If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.
The U.S. Department of Agriculture (USDA) prohibits discrimination in all of Its programs and activates on the basis of race, color, national origin, age, disability, end where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic Information, reprisal, or because all or part of an Individual's Income is derived from any public assistance program. (Not
ail prohibited bases apply to all programs.) Persons with disabilities wh6 require alternative means for communication of program Information (Braille, large print, eudiotape, etc.) should contact USDA's
TARGET Center at (202)720-2600 (voice and TDD), To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for CNil Rights, 1400
Independence Avenue, SW., Slop 9410, Washington, DC 20250-9410, or call toil-free at (866)632-9992 (English) or (800) 877-8339 (TOO) or (866) 377-8642 (English Federal-relay) or (800) 845-6136
(Spanish Federakelay), USDA is an equal opportunity provider and employer.


                                                                                                                                                                               EXHIBIT
Initial         1'                  Date

                                                                                                                                                                                    D
                         Case 6:20-cv-01047 Document 1-4 Filed 02/18/20 Page 2 of 4



FSA-2026 (09-07-10)                                                                                                            Page 2 of 3

13, Any amount advanced or expended by the Government for the collection of this noteor to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option Of the Governmentshall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower lathe Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation,

15, Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, alter payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note,

 6, Property constructed, improved,,Putchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government, Unless
the Goverment consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item-9, this note is given to
consolidate; reschedule or reamortize, but not in satisfaction of, *unpaid principal and interest on the following described notes or
assumption agreements under new terms:

                                                                    (d)                                                           (f)
      (a)
  FUND CODE/                 (b)                (0)                DATE                           (e)                       LAST INSTALL.
                        FACE AMOUNT       INTEREST RATE                                   ORIGINAL BORROWER                     DUE
   LOAN NO.                                                    (MM-DD-YYYY)                                                  (MM-DD-YYYY)

                    $                                   %

                   $                                    oA

                    $                                   %

                   $                                    %

                   $                                    oA

                   $                                    %

                   $                                    %



18, Security instruments taken in connectiont With the loans Olden* by these described notes and other taiated Obligations are not
affected by this consolidation, write down, rescheduling, or rearnortization Theoesecutity instruments shall continue to           M
effect and the oecurity, given for the loans evidenced by the described notes shall continue to remain as Security for the Man evidenced
bythis note, and for any other related obligations.

 1p, 44t any time it shall apPear to the Government that the Borrower may be able to obtain financing from a: responsible cooperative
 or private credit source at reaOonablerates and terms for loans for similar purposes and peried,Of time, the Bonowetwill, at the
 Government's request, apply fOr and accept a. tonn in sufficient amount to 1)4' this note in full and, lithe lehckt, istyPpOper4Ove; to pay
 for any necessary stock, The proviSions, Of thiS paragraph 'cip not apply if the loan represented by thisprOmissorynotemas made to the
,Borrower as a nonprogram Man ern Conservation WM,




Initial                     Date
                              Case 6:20-cv-01047 Document 1-4 Filed 02/18/20 Page 3 of 4


.•
     FSA-2026 (09-07-10)                                                                                                                       Page 3 of 3

     20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
     will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
     provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

     21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
     DEFAULT under this and any otheri instrument evidencing a debt of the Borrower owing to the (lovenunent or securing or otherwise
     relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
     Government at its option may declare all or any part of any such indebtedness immediately due and payable,

     22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
     Development Act and for the type of loan as indicated in Item 8, This note shall be subject to the present regulations of the
     Government and to its future regulations not inconsistent with the express provisions of this note.

     13. Presentment, protest, and notice are waived.




     STEV N CARL CLAGGETT




     1148 Road F
     Hugoton, KS. 67951




     NOTE:      The folloWing statement is made in acdordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
                the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et 02,). The
                information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees.
                The Information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
                nongovernmental entities that have been authorized access to the Information by statute or regulation and/or as described in the applicable
                Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested Information is
                voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
                and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the Information provided.

                 According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person Is not required to respond to, a
                collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection Is
                0560-0237, The time required to complete this Information collection Is estimated to average 20 minutes per response, including the time
                for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
                collection of Information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE
                                Case 6:20-cv-01047 Document 1-4 Filed 02/18/20 Page 4 of 4




          Is form Is available electrohleall                                                                               Form Ar,erdvèd   — OMB No, 0660”,D233
    FSA-2501                                                  U.S. DEPARTMENT OF AGRICULTURE                                                            Position 2
    (07*-25-12)                                                       Farm Service Agency

                            ADDENDUM TO THE PROMISSORY NOTE OR ASSUMPTION AGREEMENT
                                       FOR- THE DISASTER SET-ASIDE PROGRAM
    1. Name                                                                                                         2. Full   Case Number (ST/CO/9 digits)
      STEVEN CARL CLAGGETT                     (                                                                      18        -095     -0 440942028                i

    3. Promissory Note or Assumption Agreement:
    A. Fund Code                    B, Loan Number                                   C. Date                                   D. Amount
      41                                           03                                 06/14/2012                                   $260,000.00

    4.       This addendum amends the above-described promissory note or assumption agreement to set forth the terms and conditions for
             set-aside of the installment described below:
i
             A.     Disaster Designation Number:                 $3641

             B.     Date of Installment being Set-aside:         03/01/2014

             C.     Amount of Installment Set-aside:          $ 11,941.00

             Any principal amount set-aside will continue to accrue interest at the same rate being charged the non-set-aside portion of the
             note,
                                                                       .
             This addendum does not change any of the terms or conditions of the promissory note or assumption agreement.

             The undersigned borrower and any cosigners hereby agree to pay the installment being set-aside, plus any accrued interest on the
             principal amount set-aside, on or before the final due date of the loan, as set forth on the note or assumption agreement being
             amended.
      .                                   .                                ,
             If the promissory note or assumption agreement is later restructured through primary loan servicing, the addendum will
             automatically be considered cancelled and the amount set-aside will be included in the total debt restructured.

    5A. Borrower Name                                                   5    Signature                                               5C. Date
    Steven Carl Claggett

    6A Borrower Name                                                    • :. Signature                                               6C. Date
                                               ,
    7A, Borrower Name                                                   7B. Signature                                                7C, Date


    8K Borrower Name                                                    8B. Signature                                                8C, Date


    NOTE:         The following statement is made in accbrdeince with the Privacy Act of 1974 (5 USC 552a - as amended), The authority for requesting the
                  information identified on this form is 7 CFR Part 761 and the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 at,
                  seq.), The information will be used to amend an existing promissory note or assumption agreement and set forth the terms and conditions
                  for borrowers participating in the Disaster Set-Aside Program, The information collected on this form may be disclosed to other Federal,
                  State, Local government agencies, Tribal agencies, and nongovernmental entities that have been authorized access to the information by
                  statute or regulation and/or as described in applicable Routine Uses identified In the System of Records Notice for USDA/FSA-14,
                  Applicant/Borrower and USDA/FSA-16, Graduation File. Providing the requested information is voluntary, However, failure to fumish the
                  requested information will result in a determination of ineligibility to amend an existing promissory note or assumption agreement and set
                  forth the terms and conditions for borrowers participating in the Disaster Set-Aside Program,

                 According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
                 collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
                 0560-0233. The time required to complete this information collection is estimated to average 15 minutes per response, including the time for
                 reviewing instructions. The provisions of appropriate criminal and civil fraud, privacy, and other statutes may be applicable to the Information
                 prtwided.= RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.
    The U,S, Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, nationatongin, age,
    disability, and where applicable, sex, marital status, familial status, parental status, religion, sexual orientation, political beliefs, genetic Information,
    reprisal, or because all or part of an Individual's Income is derived from any public assistance program, (Not al/prohibited bases apply to all programs.)
    Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, etc) should contact
    USDA's TARGET Center at (202) 720-2600 (yoke and TDD), To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights,
    Office of the Assistant Secretary for Civil Rights, 1400 Independence Avenue, S.W., Stop 9410, Washington, DC 20250-9410, or call toll-free at (866)
    632-9992 (English) or (800) 877-8339 (TDD) or (866) 377-8642 (English Federal-relay) or (800) 845-6136 (Spanish Federal-relay), USDA is an equal
    opportunity provider and employer.
                            Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 1 of 6




                                                                                                      MATE OF KANSAO                     SS
                                                                                                      COUNTY OF STEVENS
                                                                                                      This instrument r‘ta filed for rederd on the P-1414
                                                                                                      day al June                      AD. 2012
                                                                                                      at woo o'r;::_!;i Ft.M. And duly mrionicti lci
                         REGISTRATION FEE                                                             to 218 CA                324 Vet.) $.213.0)
           Amount of Indebtedness $
           Paid thie II* day oUtu_Ile            20 Pi Nix 14111                                      rimia-?Jq.     ACAP,t4.0 1              4.)IptlY
           ZILPHA FtOSEL, REDISTER Fees                                                                        c,;013kt g tinc6',-,
               Register et Deed*, f-.Itc.Arcaa County. Kansas                                               ficuot      .2,18       Pay        32 I/




                                                                       Position 5                                  Form Approved - OMB No. 0560-0237
                                                                                                (See Page 5 for Privacy Act and Public Burden Statements.)
FSA-2029 KS
(11-04-08)
                                                UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                 Farm Service Agency

                                                        MORTGAGE FOR KANSAS

THIS MORTGAGE ("instrument") is made on     June 14,                            , 20     12   . The mortgagor is
  _ Steven C. Claggett, a single person
("Borrower") whose mailing address is 1148 Rd. F
                                         Hugoton, Ks . 67951                        . This instrument is given to the United
States of America, acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at
          607 H. 11th Hugoton, KS. 67951
This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively
called "note"), which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Government, and
authorize acceleration of the entire debt upon any default:
                                                                 Annual Rate                Due Date of Final
          Date oflnstrument              -Principal Amount                 of Interest                        Installment

          June 14, 2012                     $260,000.00                      3.375%                       June 14, 2052




(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government regulations and the note.)

By execution of this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note,

This instrument secures to the Government; (1) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In consideration of any loan made by the Government pursuant to the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 etleg, as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to the Government the following described property situated in the
State of Kansas, County or Counties of STEVENS
                                                  See attached Exhibit A for legal description.


Initial           date                                                                             FSA-2029 KS (11-04-08) Page 1 of6



                                                                                                               EXHIBIT


                                                                                                                   E
                           Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 2 of 6




together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, fixtures, hereditaments,
appurtenances, and improvements now or later attached thereto, the rents, issues and profits thereof, revenues and income therefrom, all water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
any part thereof or interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement
under the Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, Including but not
limited to proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property, "

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property,

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:
           I. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument,
           2, Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by Government regulations.
           3. Application of payments. Unless applicable law or Government's regulations provide otherwise, all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guaranties and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt whether due or not. The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government. In the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement.

Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
 instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law, Borrower will 'obtain the Government's written authorization before Boi'iower consents to sublet, Modify, caned, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any futue rents. Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.
           6, Insurance. Borrower shall keep the property insured as required by and under Insurance policies approved by the Goyertinient and, at
its request, deliver such policies to the Govermnent. If property is located in a designated flood hazard area, Borrower also shall keep property
insured as required by 42 U,S.C, § 4001 at seq, and Government regulations. All insurance policies and renewals shall include a standard mortgagee
clause.
           7. Advances by Government: The Government may at any time pay mty other amntititS reqiiircd by this InStrument to be paid by
l3orrower and not paid by Borrower when duo, as will as any cost for the :preservation; protection, Or enforcement ol this lien; as advances for the
account of Borrower. Advances shall include, but not he limited to, advances for payments or real property taxes, special asseSsments, prior liens,
hazard insurance premiums, and costs of repair, maintenance, and improvements; All Such advances.shall bear interest at the same rate as the note
Which has,thelligliest interest rate. All such advances, with interest, "shall be immediately due and payable by Borrower to the Government without
demand No such advance by tbe„Gevornment shall relieve BOrroWer frinn breach of Borrower's covenant to pay. Any payment made by Borrower
may be applied on the note or any Secured debt to the Government, in any order the Government determines:
           8. Protection of lien. Borrower shall pay or reimburse the (iovernment for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this inStritinciftandthe nop Such expqnsps inprude, but are not limited to: costs
of evidence of title to, and survey of, the:property, costs of recording this and other instruments, attorneys' fees, trustees' fees, court costs, and
expenses of advertising, selling, and conveying the property.
           9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.




Initial 1146     date   7/4/-/.),                                                                                  FSA-2029 KS (11-04-08) Page 2 of 6
                           Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 3 of 6




             10. Repair and operation of property. Borrower shall (a) maintain improvements in good repair; (b) make repairs required by the
 Government; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
 in a good and husbandlike manner. Borrower shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment of the property;
 or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
 for ordinary domestic purposes.
            11. Legal compliance. Borrower shall comply with all laws, ordinances, and regulations affecting the property.
            12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign, sell,
 transfer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
 consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
            13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
 contained in this instrument are being performed.
             14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
 substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
 hazardous substances that are generally recognized to be appropriate to normal use and maintenance Pf the property. Borrower covenants that
 Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
 else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation. Borrower shall promptly
 give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
 party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge. If Borrower
 learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
 property is necessary, 13orroWer shall .promptly take all necessary remedial actions in accordance with applicable environmental law and regulations.
 As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardnus substances by enViromuental law and the
 following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
 containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and regulations
 and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection.
            15. Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the interest
 rate, payment, terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
 balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
 from liability to the Government, (e) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this
 instrument. Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower's liability to the
 Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
 by the Government - whether once or often - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
 not be a waiver of or preclude the exercise of any such right or remedy.
            16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
 credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
 for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
 cooperative lending agency in connection with such loan.
            17., Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil oreriminal, is begun that in the
 Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien vented by this instrument or the
 Government's security interest. Borrower may cure such default by cawing the action or proceeding to be dismissed with a ruling that precludes
 forfeiture of the Borreiwer's interest in the property or other material impairment of the lien created by this security instrument or the Government's
 security interest.
            18. False statement Borrower also shall be in default if Borrower, during the loan application process gave materially false or inaccurate
 information or statements to the Government (or failed to provide the Government with any material information) in connection with the loan
 evidenced by the note.
            19. Cross collateralization. Default under this instrument shall constitute default under any other security instrument held by the
 Governinent and executed Or dasuited by Borrower. Default nutter any other, such security instrument shall constitute default under thiSinstrument.
            20. Highly'erodiblo land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for
 purpose, that will contribute to excessive erosion of highly credible land or to the conversion Of wetlands to produce an agricultural commodity as
provided in 7 C.F.R. part 1940, subpart G, or any success& Government regulation.
            21. Non-discrimination. lfany'part of the loan fo'r which this instrument is given shall be used to finance thoptirchase, construction or
 repair of properly to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent tlw dwelling and has
.obtained the Government's consent to do so (a) neither Borrower nor anyone Z1lItliorized to act ibr Borrower will, alter receipt of a bona fide offer,
relbse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
religion, sex, national origin, disability, 'familial status Qr age and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any ,restrictive covenants on the dwelling relating to rktce, color, religion, Sex, national origin, disability, familial status or age,
            22, Notices. Notices given under this instrument shall bc sent by certified mall unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at 3600 Anderson Ave., Manhattan, Kansas 66503, and in the case of Borrower at the address shown in the Government's Finance
Office records (whieltnerinally wild be the smile as the mailing address.shown above).


Initial   (457   date                                                                                    FSA-2029 KS (11-04-08)Page 3 of 6
                              Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 4 of 6




            23. Governing law; severability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. This instrument shall be
subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof.
All powers and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies
provided in this instrument are cumulative to remedies provided by law.
            24, Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
this instrument but does not execute the note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
without that Borrower's consent,
            25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
such conveyance.
            26. Time is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:
           27, Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law, and (e) enforce
any and all other rights and remedies provided herein or by present or future law,
           28. State law. Borrower agrees that the Government will not be bound by any present or future State laws (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, ,(6) prescribing any other statute of limitations, (d) allowing any fight of redemption or
possession following any foreclosure sale or (e) limiting the conditions which the .Government may by regulation impose, includiogitwintorot it
May charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws,
                .Assignmentof loniei and rents Borinwcr agrees that the assiguinent of leases and rents in this Instrument Is immediately .effective
on the recording of thiSloStiiitnent, Upon default, the Borrower will receive any rents in trust for the Government,.and Borrower will not commingle
the rents With any other funds, Any amounts collected .shall be applied at the'Goverintienes diseretion,first to costs of Managing,. protecting and
preserving the property, and to illi)! other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
note. Borrower agrees that the .Government may.delprind that BOrrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice, Borrower will endorse and deliver to
the Government any payments .of rents. If the Borrower beeeiries subject to a bankruptcy, then Borrower agrees that the Government is entitled to
receive relief from the!nutomatie 514y in bankruptcy for the purpose, Of enforcing this assignment,
           30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall,be applied in the following order to the payment of (a)
costs and expenses ineidentt enforcing or complying with this Instrument, :(b) any Prior lienS required by law or a Cnnipctent court to hesqpaid,
(c) the debt evidenced by the note and all other debt to the.GOVernment sceured by this, instrument,. (4), inferior liens of record required by law or a
competent court to be so paidi: (C) at      Government's option, any Other debt ofBorrower to the Government; and (I) nay, balance to 13orrewer, If
the GeYerninelit:IS the Sii.ceeSst% bidder- at forcelosure.:or ether sale of all or any part of the property, the Government may pay its share of the
purchase price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




                     t                                                                                ESA-2029 KS (11-04-08) Page 4 of 6
Initial   12date         '   441-1
                            Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 5 of 6




 By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
 recorded with this insti jient.


      VEN C      CLAGGE
                                              (SVAL)                                                                                         (SEAL)




                                                                    ACKNOWLEDGMENTS
 STATE OF KANSAS
                                                          ss.            (Individual)
 COUNTY OF             Stevens
 On this       14th        day of      , Jung                , before me personally appeared         Steven C. Claggett a/k/a
                                         , to be known to me to be the same person(s) whose name is subscribed to the foregoing instrument, and
 acknowledged that (he or she) signed and delivered the instrument as (his or her) free and li0,1,1ntary act, for the uses and purposes set forth.

 My commission expires:
                              10-29-12
                                                                 PRECORY W. BOND,
                                                  ; r LA/ ...1,.   Norilav PUBLIC               •            NOTARY PLR31,..10,- "
                                                  . 4i''jkIffga  f -s7ATE ciF if.,*,N5,0, 1
                                                   ' MY 'WPC, taXVItttd.: 44,04:6.0 ,,!'pV2'...


  NOTE:       The following statements are made In accordance With MO Privacy Act of 1974 (5 V.S.C. 5620: the Farm Service Agency (ESA) is
              authorized by the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et, seq.), or other Acts, and the regulations
              promulgated thereunder, to solicit the Information requested on its application forms. The Information requested is necessary for FSA to
              determine eligibility for credit or other financial assistance, service your loan, and conduct statistical analyses. Supplied information may be
              furnished to other Department of Agriculture agencies, the Internal Revenue Service, the Department of Justice or other law enforcement
              agencies, the Department of Defense, the Department of Housing and Urban Development, the Department of Labor, the United States
              Postal Service, or other Federal, State, or local agencies as required or permitted by law. In addition, information may be referred to
              Interested parties under the Freedom of Information Act, to financial consultants, advisors, lending institutions, packagers, agents, and
              private or commercial credit sources, to collection or servicing contractors, to credit reporting agencies, to private attorneyS under contract
              with FSA or the Department of Justice, to business firms in the trade area that buy chattel orcrops or sell thorn for commission, to Members
              of Congress or Congressional staff members, or to courts or adjudicative bodies. Disclosure of the information requested Is voluntary.
              However, failure to disclose certain items of information requested, Including Social Security Numberor Federal Tax Identification Number,
              may result In a delay In the processing of an application or its rejection.

             According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
             collection of Information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
             0560-0237. The time required to complete this Information collection is estimated to average 30 minutes per response, including the time
             for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
             collection of information.

 The U.8. Department of Agriculture (USDA) prohibits discrimination In ali its prodrama and activillee on the basis of race, color, national origin, ago,
 disability, and where applicable, sex, mar/to/status, familial status, parental status, religion, sexual orientation, genetic Information, political beliefs,,
 reprisal, or because,all or part of an Individual's income Is derivod from any public assistance program. (Not all prohibited bases apply to all programs)
 Persons with disabilities who require alternative means for communication of program Information (Braille, largo print, aticliotape, etc.) should canted`
'USDA's TARGET Con*et (202) 720-2600 (voice and TDD). To file a complaint of discrimination, write to USDA, Director, Office of                              1400
 Independence Avenue, S.W, Washington, p.c. 20250-9410, or call (800) 795-3272 (voice) or (202)720-6382 (TDD). USDA la an equal opportunity
 provider and employer.




Note: Page 6 of 6 applies to entities only and will not be recorded for individuals.


                                                                                                                          FSA-2029 KS (11-04-08) Page 5 of 6
        Case 6:20-cv-01047 Document 1-5 Filed 02/18/20 Page 6 of 6




             UNITED STATES DEPARTMENT OF AGRICULTURE
                          Farm Service Agency

                     EXHIBIT A TO MORTGAGE FOR KANSAS

                               Steven C. Claggett

Legal Description:


SURFACE AND WATER RIGHTS ONLY in and to:

West Half of the Southeast Quarter (W/2 of SE/4) of Section Thirty-one (31), Township
Thirty-four (34) South, Range Thirty-seven (37) West of the e h P.M., Stevens County,
Kansas




                                                  Initial!      DateJ.- -72/*--(
